 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DYLAN SCOTT CORRAL,                               No. 2:18-CV-1769-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    WOODMAN,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion (ECF No. 36) seeking an order

19   directing prison officials to facilitate a meet-and-confer telephone conference with defendant’s

20   counsel for purposes of preparing a discovery plan. Plaintiff’s motion is denied as premature

21   because no answer has been filed in this action and, therefore, the case is not yet at issue. In any

22   event, in cases filed by incarcerated plaintiffs, scheduling is accomplished without any court

23   hearing on the papers and record. To the extent plaintiff is required by the Federal Rules of Civil

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
 1   Procedure or the local rules of this court to meet and confer with defendant’s counsel, he may do

 2   so in writing.

 3                    IT IS SO ORDERED.

 4

 5

 6   Dated: June 5, 2019
                                                          ____________________________________
 7                                                        DENNIS M. COTA
 8                                                        UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
